DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-9) in the reply filed on December 2, 2022 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 2, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamon et al. (US 8,388,035).
Kamon discloses and shows an underactuated robotic manipulator, comprising: 
a first driven link (Fig. 4, item 52) rotatable about a first joint (at 56), wherein the first driven link includes a first touch point (53) configured to contact an object to be held by the underactuated robotic manipulator; 
a second driven link (49) coupled to the first driven link and rotatable with respect to the first driven link about a second joint (at 58), wherein the second driven link includes a second touch point (60) configured to contact the object to be held by the underactuated robotic manipulator; 
a first connecting link (38) coupled to the first driven link and rotatable with respect to the first driven link; 
a second connecting link (not labeled, connected to pins 50 and 58) coupled to the second driven link and rotatable with respect to the second driven link; 
a first driving link (Fig. 5, item 22) coupled to the first connecting link and rotatable with respect to the first connecting link about a third joint (at 39); and 
a second driving link (35) having a first end coupled to the first connecting link and the first driving link at the third joint and a second end coupled to the second connecting link and rotatable with respect to the second connecting link about a fourth joint (at 50).
Regarding claim 3, the first driving link is rotatably coupled to an actuator (12, col. 7:1-5).
Regarding claim 9, the first end of the second driving link (35) is rotatable with respect to the first connecting link (38) and the first driving link (22) at the third joint (at 39).
Regarding claim 11, the first end of the second driving link (35) is rigidly coupled to the first connecting link (38) at the third joint (at 39).
Regarding claim 12, the first end of the second driving link (35) is rigidly coupled to the first driving link (22) at the third joint (at 39).
Allowable Subject Matter
Claims 2, 5-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658